Mr. Justice Paxson
delivered the opinion of the court February 28th, 1887.
We see no reason why the appellant should not be held to her ante-nuptial contract. It is true she has repented of her bargain. This, however,, is not sufficient in the absence of proof of fraud or concealment practiced upon her in the procurement of said contract. While her husband was a much richer man at the time of his death than when the contract was made, yet this fact does not enter into the question of its validity. He left her by his will the income of $15,000 for her life, which was over and above what he was bound to do by the contract.
We cannot say that the provision made for her was so dis-proportioned to his means as to create a presumption of fraud or concealment. She was a second wife, past middle age, and her husband had a large family of children living. She was not the mother of his children, nor had she aided him in the accumulation of his fortune. Situated as the appellant was at this time she probably thought that a provision of about $1200 a year after her husband’s death was reasonable. At any rate she agreed to it and having enjoyed the benefits of the contract she cannot now repudiate it for no better reason than that she *325would like to have more. She nowhere alleges that she was deceived; on the contrary she declared over her hand and- seal in the contract itself that she entered into it, “after full consideration, and with full knowledge of all the other estate of the said Stephen Smith.”
The deed was not recorded and was found in Stephen Smith’s possession after his death. From this it was argued that there was uo delivery. We are unable to see the force of this. He was the proper custodian of the paper as be was the party alone interested in its preservation. It would have been an act of folly to have given it to bis wife; for her interests would have been promoted by its destruction. It was not recorded. It was not essential to deliver it to the'trustee; the latter had no duties to perform during Stephen Smith’s life. N or was recording essential to its validity. The appellant has no case.
The decree is affirmed and the appeal dismissed at the costs of the appellant.